Case: 19-50447      Document: 00515592050         Page: 1    Date Filed: 10/06/2020




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 6, 2020
                                   No. 19-50447                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlos Saul Becerra,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:18-CR-2541-1



   Before King, Stewart, and Southwick, Circuit Judges.
   Per Curiam:
          Defendant, who pled guilty to child-pornography charges, appeals the
   district court’s imposition of special conditions of supervised release that
   prevent him from using the Internet, computers, and other electronic devices
   for the ten years following his initial sentence of 151 months. For the reasons
   stated herein, we VACATE those special conditions and REMAND to the
   district court for resentencing proceedings consistent with this opinion.
Case: 19-50447      Document: 00515592050          Page: 2    Date Filed: 10/06/2020




                                    No. 19-50447


                                          I.
          In April 2018, FBI agents conducting an online investigation into child
   pornography identified an Internet Protocol (“IP”) address sharing child
   pornography. The agents traced the IP address to defendant, Carlos Saul
   Becerra. Three months later, agents executed a search warrant at Becerra’s
   residence and discovered several electronic devices, including laptop
   computers, mobile phones, and external hard drives. Becerra admitted to
   agents that the electronic devices belonged to him and that they would find
   child pornography downloaded onto the devices. Agents conducted a
   forensic examination of the devices seized from Becerra’s residence and
   identified 11,205 photographs and 538 videos containing child pornography.
   Becerra had been involved in downloading child pornography for more than
   four years.
          On January 17, 2019, Becerra pled guilty to receipt and distribution of
   a visual depiction involving the sexual exploitation of a minor, in violation of
   18 U.S.C. §§ 2252(a)(2) and (b)(1), and to possession of a visual depiction
   involving sexual exploitation of a minor under 12 years of age, in violation of
   18 U.S.C. §§ 2252(a)(4)(B) and (b)(2). Following his guilty plea, a probation
   officer prepared a presentence investigation report (“PSR”). The PSR
   calculated a total offense level of 32. That total offense level, paired with
   Becerra’s criminal history, resulted in an advisory sentencing range of 151
   months to 188 months’ imprisonment. The PSR further recommended
   various special conditions of supervised release. In relevant part, the PSR
   recommended that “[t]he defendant shall not possess and/or use computers
   (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic communications or
   data storage devices or media,” and “[t]he defendant shall not access the
   Internet.” These conditions were “recommended because of the nature and
   circumstances of the instant offense, to protect the public from further




                                          2
Case: 19-50447      Document: 00515592050          Page: 3    Date Filed: 10/06/2020




                                    No. 19-50447


   crimes, and to support any of the recommendations made by the therapist
   during Becerra’s sex offender treatment.”
          Becerra did not object to the PSR at his sentencing hearing. The
   district court sentenced Becerra to concurrent terms of 151 months’
   imprisonment, to be followed by ten years’ supervised release. As part of
   Becerra’s supervised release, the district court imposed, inter alia, the above-
   referenced special conditions. Becerra did not object to these conditions of
   supervised release at sentencing and now appeals.
                                         II.
          When a defendant “[does] not object to th[e] condition of his
   supervised release at sentencing, [the court] review[s] for plain error.”
   United States v. Halverson, 897 F.3d 645, 657 (5th Cir. 2018) (citing United
   States v. Duque–Hernandez, 710 F.3d 296, 298 (5th Cir. 2013)). To establish
   plain error, there must be (1) “a legal error or defect that has not been
   intentionally abandoned”; (2) that is “clear or obvious, rather than subject
   to reasonable dispute”; (3) that “affect[s] the appellant’s substantial rights,
   which means that the appellant must show that the error affected the
   outcome of the district court proceedings”; and (4) that “seriously affects
   the fairness, integrity, or public reputation of judicial proceedings.” Id. The
   appellant “bears the burden as to each of these four [elements].” United
   States v. Huor, 852 F.3d 392, 398 (5th Cir. 2017).
          We review conditions of supervised release in two steps. United States
   v. Scott, 821 F.3d 562, 567 (5th Cir. 2016). First, we must “ensure that the
   district court committed no significant procedural error,” such as “failing to
   adequately explain the chosen sentence.” Gall v. United States, 552 U.S. 38,
   51 (2007). Second, we consider “the substantive reasonableness of the
   sentence imposed.” Id.




                                          3
Case: 19-50447        Document: 00515592050              Page: 4      Date Filed: 10/06/2020




                                         No. 19-50447


           “A district court has wide, but not unfettered, discretion in imposing
   terms and conditions of supervised release.” United States v. Duke, 788 F.3d
392, 398 (5th Cir. 2015). That discretion is statutorily limited in two ways.
   First, a condition of supervised release must be “reasonably related,” 18
   U.S.C. §3583(d)(1), to one of four factors provided in 18 U.S.C. § 3553(a). 1
   Second, the condition “must be narrowly tailored such that it does not
   involve a ‘greater deprivation of liberty than is reasonably necessary’ to fulfill
   the purposes set forth in § 3553(a).” Duke, 788 F.3d at 398 (quoting United
   States v. Rodriguez, 558 F.3d 408, 412 (5th Cir. 2009)); see also 18 U.S.C. §
   3583(d)(2). 2
           On appeal, Becerra challenges both the procedural and substantive
   reasonableness of his conditions of supervised release, arguing that the
   district court failed to explain the reasons for imposing the conditions and
   that the conditions are overbroad.
                                              III.
           We start by addressing whether the district court “committed [a]
   significant procedural error.” Gall, 552 U.S. at 51. According to Becerra, the
   district court erred by failing to explain its reasons for imposing the computer
   and Internet conditions of supervised release. The Government responds



           1
              The four factors are: (1) “the nature and characteristics of the offense and the
   history and characteristics of the defendant,” (2) “the deterrence of criminal conduct,”
   (3) “the protection of the public from further crimes of the defendant,” and (4) “the
   provision of needed educational or vocational training, medical care, or other correctional
   treatment to the defendant.” United States v. Clark, 784 F. App’x 190, 193 (5th Cir. 2019),
   cert. denied, 140 S. Ct. 881, 205 L. Ed. 2d 490 (2020) (citing United States v. Weatherton,
   567 F.3d 149, 153 (5th Cir. 2009)).
           2
           Though not relevant to Becerra’s appeal, conditions of supervised release must
   also be “consistent with any pertinent policy statements issued by the Sentencing
   Commission.” 18 U.S.C. § 3583(d)(3).




                                               4
Case: 19-50447      Document: 00515592050           Page: 5    Date Filed: 10/06/2020




                                     No. 19-50447


   that the record contains sufficient evidence to support the district court’s
   imposition of the conditions.
          Where the district court fails to adequately explain its reasons for
   imposing a special condition, we “may still affirm a special condition if we
   can infer the district court’s reasoning after an examination of the record.”
   United States v. Alvarez, 880 F.3d 236, 240 (5th Cir. 2018) (citing United
   States v. Caravayo, 809 F.3d 269, 275 (5th Cir. 2015)). In this case, the district
   court provided only a brief explanation for the imposition of the special
   conditions at sentencing, in its judgment, and in its Statement of Reasons.
   However, the PSR—which the district court incorporated in its Statement of
   Reasons—did state that the conditions were “recommended because of the
   nature and circumstances of the instant offense, to protect the public from
   further crimes, and to support any of the recommendations made by the
   therapist during Becerra’s sex offender treatment.” Considering the PSR’s
   explanation and the fact that Becerra used computers and the Internet in the
   commission of his offenses, we can infer the district court’s rationale for
   imposing special conditions restricting his computer and Internet use.
   Accordingly, we find no procedural error.
                                          IV.
          Becerra also challenges “the substantive reasonableness of the
   sentence imposed.” Gall, 552 U.S. at 51. Becerra argues that the special
   conditions of supervised release banning his computer and Internet use are
   overbroad because they were made unconditional. He contends that we have
   previously upheld such absolute restrictions only where they are limited in
   duration.
                                          A.
          First, we consider whether the district court erred in imposing
   absolute ten-year bans on computer and Internet use. See United States v.




                                           5
Case: 19-50447     Document: 00515592050           Page: 6   Date Filed: 10/06/2020




                                    No. 19-50447


   Olano, 507 U.S. 725, 732 (1993). We have rejected the idea that “an absolute
   prohibition on accessing computers or the Internet is per se an unacceptable
   condition of supervised release.” United States v. Paul, 274 F.3d 155, 169–70
   (5th Cir. 2001). Such absolute bans, however, have been affirmed only for
   limited durations such as three or five years. See id. (affirming an absolute,
   three-year ban on computer and Internet access); United States v. Rath, 614
   F. App’x 188, 189 (5th Cir. 2015) (affirming an absolute, five-year ban on
   Internet access). We have rejected such bans where they effectively preclude
   a defendant “from meaningfully participating in modern society” for long
   periods of time. Duke, 788 F.3d at 400.
          To that end, this court requires conditions restricting the use of
   computers and the Internet to be “narrowly tailored either by scope or by
   duration.” Id. at 399. Where the duration of such restrictions is not narrowly
   tailored, the “scope” may be narrowed by permitting access when the
   defendant obtains the prior approval of the probation office or the court. See
   United States v. Miller, 665 F.3d 114, 126 (5th Cir. 2011). However, even such
   prior approval requirements must generally be applied in such a way as to
   give defendants meaningful access to computers or the Internet. See, e.g.,
   Sealed Juvenile, 781 F.3d at 756–57 (5th Cir. 2015) (holding that a
   requirement of prior approval “is not to be construed or enforced in such a
   manner that the [defendant] would be required to seek prior written approval
   every single time he must use a computer or access the Internet.”). We have
   therefore found plain error in a conditional ban extended over ten years
   where the prior-approval requirement was strictly applied such that the
   defendant was required to get approval every time he sought to use a computer
   or access the Internet. Clark, 784 F. App’x at 193–94.
          In this case, the district court erred by imposing restrictions on
   computer and Internet use that were not “narrowly tailored either by scope
   or by duration.” Duke, 788 F.3d at 399. The ten-year bans in this case are



                                         6
Case: 19-50447      Document: 00515592050          Page: 7    Date Filed: 10/06/2020




                                    No. 19-50447


   absolute and would not even begin until after a 151-month term of
   imprisonment. We have repeatedly emphasized that “access to computers
   and the Internet is essential to functioning in today’s society.” Sealed
   Juvenile, 781 F.3d at 756; see also Duke, 788 F.3d at 400. The essential
   function of computers and the Internet in society will likely only increase over
   the twelve and a half years of Becerra’s sentence—as will the corresponding
   burden of the special conditions. See United States v. Perazza-Mercado, 553
F.3d 65, 73 (1st Cir. 2009) (“Our concerns about [an] unqualified prohibition
   of home internet use are even more salient because the conditions . . . will
   only take effect . . . after the completion of [the] prison sentence. The
   importance of the internet in modern life has steadily increased over time,
   and we have no reason to believe that this trend will end.”). The district
   court’s special conditions should have been narrowed in their scope by, for
   example, permitting access with prior approval of Becerra’s probation officer
   or the district court.
          We therefore find that the district court erred in imposing conditions
   of supervised release that fail to ensure no greater deprivation of liberty than
   is reasonably necessary. See 18 U.S.C. § 3583(d)(2).
                                         B.
          Next, we turn to whether the district court’s error was plain. The
   Government contends that any error was not plain because there is no Fifth
   Circuit case directly on point. Becerra responds that we have previously
   “addressed unclear or prohibitive computer and internet restrictions.”
          To determine whether an error is plain, we “look to the state of the
   law at the time of appeal, and . . . decide whether controlling circuit or
   Supreme Court precedent has reached the issue in question, or whether the
   legal question would be subject to reasonable dispute.” United States v.
   Fields, 777 F.3d 799, 802 (5th Cir. 2015) (quotation omitted). Our existing




                                          7
Case: 19-50447     Document: 00515592050           Page: 8   Date Filed: 10/06/2020




                                    No. 19-50447


   precedent clearly establishes that bans on computer and Internet use
   imposed for long durations of time must be narrowly tailored in terms of their
   scope. See Duke, 788 F.3d at 399 (“[O]ur case law requires that Internet bans
   be narrowly tailored either by scope or by duration.”). Accordingly, where
   restrictions on computer and Internet use have been affirmed for long
   durations, the special conditions were “not absolute.” Miller, 665 F.3d at 127
   (affirming conditional bans imposed for twenty-five years). Absolute bans
   extended over ten years violate this precedent. Cf. Clark, 784 F. App’x at
   193–94 (finding plain error in ten-year conditional ban where defendant was
   required to get prior approval every time he sought to use a computer or
   access the Internet).
          Based on the foregoing, we conclude that the district court’s error in
   imposing absolute, ten-year bans on Becerra’s computer and Internet use, to
   begin after Becerra serves his 151 month sentence, was plain.
                                         C.
          To satisfy the third prong of plain error review, Becerra must show
   that the error affected his substantial rights. United States v. Mondragon-
   Santiago, 564 F.3d 357, 364 (5th Cir. 2009). An error affects a party’s
   substantial rights when it changes “the outcome in the district court.” Id. We
   have also found that unreasonable conditions related to Internet use affect
   defendants’ substantial rights because of “the ubiquity and importance of the
   Internet to the modern world.” Clark, 784 F. App’x at 194 (quoting Duke,
788 F.3d at 400); see also Herndon, 807 F. App’x at 291 (same).
          In this case, considering the importance of the Internet in
   contemporary society, we conclude that the district court’s conditions
   restricting Becerra’s computer and Internet use affect his substantial rights.




                                         8
Case: 19-50447      Document: 00515592050           Page: 9    Date Filed: 10/06/2020




                                     No. 19-50447


                                          D.
          Finally, we must determine whether the error “seriously affect[s] the
   fairness, integrity or public reputation of judicial proceedings” such that we
   should exercise our remedial discretion. Olano, 507 U.S. at 736 (quoting
   United States v. Atkinson, 297 U.S. 157, 160 (1936)). The Government argues
   that we should decline to exercise our discretion to vacate the conditions of
   supervised release because Becerra has not met his stringent burden of proof
   on this prong; he failed to object to the condition during sentencing; and the
   conditions are modifiable.
          In analyzing this final prong of plain error review, “we look to ‘the
   degree of the error and the particular facts of the case’ to determine whether
   to exercise our discretion.” United States v. Avalos–Martinez, 700 F.3d 148,
   154 (5th Cir. 2012) (quoting United States v. Davis, 602 F.3d 643, 651 (5th
   Cir. 2010)). The Supreme Court recently advised that an error in sentencing
   is “precisely the type of error that ordinarily warrants relief.” Rosales-Mireles
   v. United States, 138 S. Ct. 1897, 1905 (2018); see United States v. Herndon,
   807 F. App’x 286, 291 (5th Cir. 2020) (applying Rosales-Mireles to conditions
   of supervised release). In particular, because such errors are “judicial
   errors,” correction is favored. Herndon, 807 F. App’x at 291.
          As to the Government’s argument that the conditions could be
   modified, the Fifth Circuit has held that “a defendant faces an uphill battle”
   in asking the court to exercise its discretion to vacate a modifiable condition,
   but has made clear that modifiability is not dispositive of the issue. Prieto,
801 F.3d at 554; see also Alvarez, 880 F.3d at 242 (“[T]he ability of a
   defendant to modify a special condition is only one factor considered as we
   determine whether to exercise our discretion.”). We have previously
   exercised our discretion to vacate improper but modifiable conditions. See,
   e.g., Clark, 784 F. App’x at 194 n.2. The fact that “a sweeping ban on




                                          9
Case: 19-50447        Document: 00515592050              Page: 10       Date Filed: 10/06/2020




                                          No. 19-50447


   computer or internet” may be modified in the future “does not immunize
   the ban from an inquiry that evaluates the justification for the ban in the first
   instance.” Duke, 788 F.3d at 401 (quoting United States v. Ramos, 763 F.3d
45, 61 (1st Cir. 2014)).
           Accordingly, because the district court’s error seriously affects the
   fairness, integrity or public reputation of judicial proceedings, we conclude
   that this case warrants an exercise of discretion to correct the error.
                                               V.
           For the foregoing reasons, we VACATE the district court’s
   imposition of special conditions of supervised release barring Becerra’s use
   of the Internet, computers, and other electronic devices for ten years and
   REMAND for resentencing consistent with this opinion. 3




           3
             On remand, the district court should consider “alternative measures previously
   approved by this court,” including “conditioning [Becerra’s] computer and Internet usage
   on receiving prior approval from his probation officer or the district court.” Duke, 788 F.3d
   at 400 n.2. However, if the district court decides to impose such a condition, “it should be
   mindful not to fashion” the condition such that it would “impose ‘the heavy burden of
   requiring prior written approval every time [the defendant] must use a computer or access
   the Internet for . . . salutary purposes.’” Id. (quoting Sealed Juvenile, 781 F.3d at 757).




                                                10